Exhibit 10.6

FIRST AMENDMENT

          AGREEMENT, made this 11TH day of December, entered into between 12
SKYLINE ASSOCIATES L.L.C., a New York limited liability company, having its
principal office c/o Mack-Cali Realty Corporation, 100 Clearbrook Road,
Ehnsford, New York (herein referred to as “Owner”), and SMARTPROS LTD., a
Delaware corporation, having an office at 12 Skyline Drive, Hawthorne, New York
10532 (herein referred to as “Tenant”).

WITNESSETH:

          WHEREAS, Owner’s predecessor-in-interest, Mack-Cali Realty, L.P., and
Tenant’s predecessor in interest, Creative Visual Enterprises, Ltd., entered
into a written lease agreement dated July 9, 1999 (herein referred to as the
“Lease”) wherein and whereby Owner currently leases to Tenant and Tenant
currently hires from Owner 17,850 square feet in the building known as 12
Skyline Drive, Hawthorne, New York, for a term which currently expires on
January 31, 2010, and

          WHEREAS, the parties hereto desire to amend and extend the term of
said Lease pursuant to the terms and provisions set forth below;

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, each to the other in hand
paid, IT IS AGREED as follows:

          1. The Lease is hereby extended for a period of nine (9) years
commencing February 1, 2010 and expiring on January 31, 2019 (“Renewal T crm”).

          2. As of January 1, 2009, through and including the Renewal Term, the
Fixed Annual Rent shall be as follows:

 

 

 

 

 

 

 

 

 

 

 

Period

 

Yearly Rate

 

Monthly
Installment

 

Annual Rate Per
Rentable Sq. Ft.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

January 1, 2009 to January 31, 2012

 

$

321,300.00

 

$

26,775.00

 

$

18.00

 

February 1, 2012 to January 31, 2016

 

$

339,150.00

 

$

28,262.50

 

$

19.00

 

February 1, 2016 to January 31, 2019

 

$

357,000.00

 

$

29,750.00

 

$

20.00

 


 

 

 

Notwithstanding anything herein to the contrary, provided the Lease is in full
force and effect and Tenant is not in default thereunder, Tenant shall receive a
credit against each Monthly Installment of Fixed Annual Rent in the amount of
$2,231.00 per month (“Monthly Rent Credit”). Said Monthly Rent Credit shall
commence on January 1, 2009 and shall continue through the entire Renewal Term,
unless Owner exercises its Partial Surrender option pursuant to paragraph 7 of
this First Amendment, in which event the Monthly Rent Credit shall cease on the
Partial Surrender Date (as defined in paragraph 7 hereof).

          3. As of January 1,2009, the Base Tax set forth in the first sentence
of Section 45(i)(b) of the Lease is hereby deleted in its entirety and the
following shall be substituted in place thereof:

 

 

 

“(b) ‘Base Tax’ is the product of the tax rates set forth on tax bills rendered
for each Tax for the 2009/2010 fiscal Tax Year for fiscal year Taxes and the
2009 calendar year for calendar year Taxes multiplied by the assessed valuations
of the Real Property for the 2009/2010 fiscal Tax Year for fiscal year Taxes and
the 2009 calendar year for calendar year Taxes.”


--------------------------------------------------------------------------------



          4. As of January 1.2009. the Base Index set forth in Section 46(i)(b)
of the Lease is hereby deleted in its entirety and the following shall be
substituted in place thereof:

 

 

 

“(b) ‘Base Index’ shall mean the Index for the calendar month January, 2009.”

 

 

 

Notwithstanding anything in the Lease to the contrary, Tenant shall not be
required to pay as additional rent, any common area charge based upon the
increase in the Index during calendar year 2009. By way of illustration only, if
the percentage increase for the Index for January 2010 over January, 2009, is
2%, then commencing January, 2010, Tenant would be responsible for paying the
sum of $535.50 (i.e. 2% of $26,775.00), payable in twelve monthly installments
of$44.62 each for the then current lease year, subject to the terms and
provisions of Section 46(iv) of the Lease.


 

 

1.

Owner hereby leases the demised premises to Tenant and Tenant hereby hires from
Owner the demised premises in its as is condition during the Renewal Term, upon
the terms and conditions set forth herein. Owner shall have no obligation to
perform any work in the demised premises, except that Owner shall; at its sole
cost and expense, perform the following work to the existing HVAC equipment
exclusively serving the demised premises, as follows: (i) test and balance all
rooftop units serving the first and second floors of the demised premises, (ii)
furnish and install one new (2) ton split system for the computer room, (iii)
furnish and install two zone dampers, thermostats, bypass and control panel to
separate the IT department from the offices, and (iv) finnish and install one
new programmable thennostat and four (4) remote sensors. During the first
“airconditioning season” following the performance of Owner’s work, Tenant shall
advise Owner if any of the foregoing work needs adjustment.

 

 

2.

Notwithstanding anything herein to the contrary, Owner shall reimburse Tenant in
an amount not to exceed ONE HUNDRED SEVENTY EIGHT THOUSAND FIVE HUNDRED AND
001100 DOLLARS ($\78,500.00) for construction work and redecorating costs to be
performed by Tenant in the demised premises (“Owner’s Reimbursement”). Provided
Tenant is not in default under the Lease, Owner’s Reimbursement shall be made
promptly after Owner’s receipt of paid invoices evidencing the cost of the work
performed, but in no event prior to January 1, 2009. Subject to the foregoing
conditions, Tenant shall be entitled to receive Owner’s Reimbursement at any
time during the Renewal Term. Such work by Tenant shall comply with the terms of
the Lease, including Articles 3 and 56. If Owner exercises its Partial Surrender
option pursuant to Paragraph 7 below, Tenant will be entitled to an “Additional
Owner’s Reimbursement” as set forth therein.

 

 

3.

Owner shall have the option, at any time commencing July 1, 2009 through and
including June 30, 2012, upon giving Tenant at least six (6) month’s prior
written notice (“Partial Surrender Notice”), to elect to delete from the demised
premises space on the first floor of the building, as shown on the floor plan
attached and made a part hereof as Exhibit A-I (“Surrendered Premises”). If the
Surrendered Premises are deleted from the demised premises, then effective as of
the date of such deletion of space (“Partial Surrender Date”), the following
shall be applicable to the remaining premises (the “Remaining Premises”):

          a) If Owner exercises its option, Owner’s notice to Tenant shall state
the number of square feet in the Surrendered Premises, which shall be binding
upon Tenant unless Tenant notifies Owner within thirty (30) days that it has
elected to have its architect measure the Surrendered Premises, as hereinafter
provided. Tenant shall have the right, at Tenant’s sole expense, within thirty
(30)days following Tenant’s receipt of Owner’s notice, to have its own architect
measure the Surrendered Premises. If the parties are unable to agree on the
number of square feet in the Surrendered Premises within thirty (30) days of
Tenant’s architect’s measurement, then upon the request of either party, they
shall jointly select an independent architect to determine the size of the
Surrendered Premises, whose decision shall be final and binding upon the
parties. If the parties are unable to agree on the third person to act as
independent architect within a fifteen (15) day period, the third person shall
be appointed by the American Arbitration Association, upon the application of
Owner or Tenant to the office of the Association nearest the Building. Each of
the parties shall bear fifty percent (50%) of the cost of appointing the
independent architect.

--------------------------------------------------------------------------------



          b) The Fixed Annual Rent payable under the Lease shall he decreased by
an amount equal to the Fixed Annual Rent that would otherwise have been due and
payable for the Surrendered Premises for the balance of the term of the Lease
had Owner not exercised its rights hereunder.

          c) Tenant’s Proportionate Share set forth in Article 30 and Section
45(i) (c) of the Lease shall be decreased by 2.12% for each 1,000 square feet of
rentable area in the Surrendered Premises.

          d) The amount to be used in the common area maintenance charge set
forth in Section 46(iii) of the Lease shall be recalculated based upon the
munber of square feet of rentable area in the Remaining Premises (i.e. the sum
of $26,775.00 shall he decreased by $1.50 per square foot of rentable area in
the Surrendered Premises).

          e) The number of parking spaces for employee cars set forth in Article
44(a) of the Lease shall be decreased by two (2) spaces for each 1,000 square
feet of rentable area in the Surrendered Premises.

          1) Tenant shall be responsible at Tenant’s sole cost and expense for
the relocation of its furniture and equipment from the Surrendered Premises and
surrendering same to Owner on or before the Partial Surrender Date.

          g) Owner shall, at its sole cost and expense, construct a demising
wall, perform all electrical work and any other work necessary to separate the
Surrendered Premises from the Remaining Premises, as shown on Exhibit A-I
attached hereto and made a part hereof. All work will be building standard.
Tenant shall afford Owner access to perform such work without same constituting
an eviction or otherwise entitling Tenant to any abatement of rent or otherwise.
Tenant shall cooperate with Landlord during the performance of Owner’s work by
relocating all furniture, equipment and related personnel, as necessary, to
allow Owner access to perform its work.

          h) Tenant shall be entitled to an additional reimbursement
construction work to be performed by Tenant in the demised premises in the
amount of Two and 00/100 Dollars ($2.00) for each square foot of rentable area
in the Remaining Premises (“Owner’s Additional Reimbursement”).

          i) The Monthly Rent Credit shall cease as of the Partial Surrender
Date.

          j) Tenant shall deliver the Surrendered Premises to Owner in vacant
broom clean condition and otherwise in the condition called for in the Lease on
the Partial Surrender Date. As of the Partial Surrender Date, Tenant shall have
no further obligation to Owner with respect to the Surrendered Premises, except
for obligations accrued prior to the Partial Surrender Date, and all Lease
provisions applicable as of the natural expiration of the Lease shall apply with
respect to the Surrendered Premises.

          k) Promptly following Owner’s giving of the Partial Surrender Notice,
the parties shall execute an amendment to the Lease confirming the deletion of
the Surrendered Premises from the demised premises.

8. The Lease is further modified as follows:

          a) Section 58(h) is amended by adding the following:

 

 

 

 

 

Provided that Tenant has contracted with Owner for such maintenance as of the
commencement date of the Renewal Term, Owner shall guarantee the air
conditioning units exclusively servicing the demised premises for the Renewal
Term. Such guarantee shall not extend to cover any negligence by Tenant.

          b) The reference in the second paragraph of Section 59(g) of the Lease
to

--------------------------------------------------------------------------------




 

 

 

 

 

“$15,000,000.00” shall be deleted and “$10,000,000.00” shall be substituted in
its place and stead.

                    c) As of January 1, 2009, notwithstanding anything in
Article 37 of the Lease to the contrary, Owner shall be responsible for
replacing all broken exterior plate glass, at Owner’s sole cost and expense,
unless such plate glass is damaged by Tenant.

 

 

 

 

 

d) Article 60 (Option for Additional Space) is hereby deleted in its entirety.

9. Tenant agrees not to disclose the terms, covenants, conditions or other facts
with respect to this First Amendment, including, but not limited to, the Fixed
Annual Rent, to any person, corporation, partnersllip, association, newspaper,
periodical or other entity, except to Tenant’s Board Members, lawyers and
accountants or as required by law, tax or accounting requirements or SEC rules
and guidelines, or any other valid business purpose. This non-disclosure and
confidentiality agreement shall be binding upon Tenant without limitation as to
time, and a breach of this paragraph shall constitute a material breach under
the Lease.

10. The Tenant represents that it has dealt with no broker in connection with
this First Amendment and agrees to indemnify, defend and hold Owner harmless
from any and all claims of any broker arising out of or in connection with
negotiations of, or entering into of, this First Amendment.

11. Tenant hereby represents to Owner that (i) there exists no default under the
Lease either by Tenant or Owner; (ii) Tenant is entitled to no credit, free rent
or other offset or abatement of the rents due under the Lease; and (iii) there
exists no offset, defense or counterclaim to Tenant’s obligation under the
Lease.

12. Except as otherwise set forth herein, all the other terms and provisions
contained in the Lease shall remain in full force and effect.

13. It is understood and agreed that this First Amendment is submitted to the
Tenant for signature with the understanding that it shall not bind the Owner
unless and until it has been executed by the Owner and delivered to the Tenant
or Tenant’s attorney.

14. The Lease, as hereby amended, shall be binding upon the parties hereto,
their successors and assigns.

          IN WITNESS WHEREOF, the parties hereto have hereunto set their hands
and seals the day and year first above written.

--------------------------------------------------------------------------------